Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 13-23 are pending. Claims 13-23 are under examination.

	Withdrawn rejections
Applicant's amendments and arguments filed 07/28/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
Amendments to the claims filed 12/23/2020 have overcome the 112(b) rejection of claims 21-24 in the non-final mailed 06/26/2020.
Cancelation of claim 24 has overcome the 102(a)(1) rejection in the non-final mailed 06/26/2020.
The following 103(a) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objections/rejections were necessitated by amendment.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘387 (US Patent 5,648,387, Patent date 07-1997. As cited as reference D1 in the written opinion for PCT/US2015/060917) ‘660 (US PGPub 2003/0013660, Published 01-2003), Yang et al. (An Efficient One-Pot Synthesis of ω-Hydroxy Ketones from Lactones, SYNLET, No. 16, pp 2532–2534, Published 2008), ‘A&B (Acids and Bases, page 1, Published 08-2012) and Org Chem (pages 1-2, Published 07-2011).

Interpretation of Claims


    PNG
    media_image1.png
    653
    630
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    648
    media_image2.png
    Greyscale


Scope of the Prior Art
387 teaches (Figure 1) the immediately below compound (instant claim 20). 387 

    PNG
    media_image3.png
    66
    297
    media_image3.png
    Greyscale

teaches (column 5) the process to prepare the instant compound 48 of instant claim 20 via the reaction of the immediately below compounds in the presence of a base (column 4, lines 57-66). The immediately below compounds encompass the instant compounds 46 and 47.

    PNG
    media_image4.png
    258
    653
    media_image4.png
    Greyscale

	387 teaches (column 4 lines 10-13) the definition of Y1 and Y2 being (column 3, lines 57-60) tert-butyl.
387 teaches (column 3, lines 57-60) simple saponification converts the ester groups to the free acid (instant claim 19).
Ascertaining the Difference
	387 does not teach the use of tert-butoxide to open the ring of instant compound 45 to yield instant compound of 46, reacting 46 with a halogen source to get a solution 
Secondary Reference
	The disclosure of 660 is written in the above 102 rejection and is incorporated herein by reference. As written, 660 teaches the instant process of preparing instant compound 45 with the appropriate amount of carbon, hydrogen and oxygen atoms in the appropriate places to allow for the preparation of the instant compound 46. Additionally, 660 teaches (par. 439, 449-450) the ring opening of instant compound 45 to make instant compound 46, wherein R21 is methyl, which 387 allows (column 3, lines 57-60). 

    PNG
    media_image5.png
    454
    522
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    112
    498
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    174
    418
    media_image7.png
    Greyscale

	However, 660 does not teach the use of an alkoxide base to open the ring structure of instant compound 45.
	Yang et al. teach (p. 2532) a lactone with 6 ring carbons (instant compound 45 has 6 ring carbons as does the lactone taught by 660 par. 439) being opened with the alkoxide NaOMe. However, Yang et al. does not teach the instant alkoxide tert-butoxide. 
	A&B teaches (page 1) common oxygen bases are NaOMe and KOtBu.
Org Chem teaches (p. 1 of 3) primary alkyl alcohols can be converted to primary alkyl halides.
These above teachings render 387, 660, Yang et al., A&B and Org Chem analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 387, 660, Yang et al., A&B and Org Chem to arrive at the instant invention.

It then would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the alkoxide, KOtBu taught by A&B with a reasonable expectation of success in place of the methanolic HCl taught by 660 (par. 450) to open the instant compound 45 ring compound, because Yang et al. teach (p. 2532) a lactone with 6 ring carbons being opened with the alkoxide NaOMe and A&B teaches (page 1) common oxygen bases are NaOMe and KOtBu and 387 teaches (column 3, lines 57-60) R21 being t-butyl. Upon doing so, the ordinary artisan would have arrived at the instant invention of generating instant compound 46 wherein R22 and R23 are methyl and R21 is t-butyl.
The ordinary artisan in need of instant compound 47, which is in a genus of compounds taught by 387 (column 5), would have reacted a partial amount of compound 46 with HCl to obtain the instant compound 47 wherein X24 is Cl. The ordinary artisan would have done so to satisfy a source of the instant compound 47. The ordinary artisan would have had a reasonable expectation of success because Org 
Concerning the solution of compound 47, 387 teaches (column 5) a genus of compounds that encompass instant claim 47 are reacted in a solvent with a genus of compounds that encompass instant compound 46. It would have been obvious to, firstly have the instant compound of 47 in the solvent prior to the reaction. Upon doing so, the ordinary artisan would have arrived at the instant invention of claims 13-20.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
Applicant argues:
There is no yield provided within the ‘387 patent, indicating the below reaction is prophetic.

    PNG
    media_image8.png
    102
    436
    media_image8.png
    Greyscale

Examiner’s response:
The 387 patent teaches (column 4) the compounds of this invention are prepared utilizing methodology well known in the field of organic chemistry. Thus, the methods of Williamson ether synthesis are well known and understood by the organic chemist. 

Applicant argues:

Examiner’s response:
The examiner disagrees with applicant’s assertion that 387 does not disclose the nature of R5. For example, 387 discloses the following in column 2.

    PNG
    media_image9.png
    58
    686
    media_image9.png
    Greyscale

	The nature is alkyl. 387 goes on to disclose clarity of the alky in column 4. 

    PNG
    media_image10.png
    128
    684
    media_image10.png
    Greyscale

	387 then defines “these groups” in column 3 and specifically points out tert-butyl.

    PNG
    media_image11.png
    282
    658
    media_image11.png
    Greyscale

	Thus, the nature of R5 is disclosed by 387.

Applicant argues:

	Examiner’s response:
	The above observations are expected in the Williamson ether synthesis/transesterification reactions due to the leaving groups Iodine (in the Williamson ether synthesis) and tert-butoxide (in the transesterification synthesis). The Iodine is a better leaving group which aids in the production of instant compound 48 and ethoxide is a better leaving group which aids in the transesterification reaction. 
	The higher the pKa of the conjugate acid, the better a leaving group, as evidence by “Master Organic chemistry” pages 2-3 of 22. The ethoxide alcohol (ethanol) has a higher pKa than the tert-butoxide alcohol (t-butanol), as evidence by “pKa bases” (page 1 of 1). 
Due to Iodine being a better leaving group, the Williamson ether synthesis would have been expected to have a higher yield and due to the ethoxide being a better leaving group, the transesterification reaction would have proceeded more easily than when using tert-butoxide. Both factors would have been expected to increase the desired yield.  
The basic understanding of the relationships of leaving groups and acid/base strength are known to the chemist. As is the understanding of how these relationships effect chemical reactions. Moreover, 387 teaches (column 4) the compounds of this invention are prepared utilizing methodology well known in the field of organic .

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘387 (US Patent 5,648,387, Patent date 07-1997. As cited as reference D1 in the written opinion for PCT/US2015/060917) ‘660 (US PGPub 2003/0013660, Published 01-2003), Yang et al. (An Efficient One-Pot Synthesis of ω-Hydroxy Ketones from Lactones, SYNLET, No. 16, pp 2532–2534, Published 2008), ‘A&B (Acids and Bases, page 1, Published 08-2012), Org Chem (pages 1-2, Published 07-2011) and Hydrolysis (pages 1-2, Published 03-2011).

Interpretation of Claims


    PNG
    media_image12.png
    116
    583
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    207
    597
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    164
    569
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    254
    562
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    172
    639
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    246
    657
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    251
    648
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    278
    641
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    257
    676
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    333
    660
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    152
    622
    media_image22.png
    Greyscale


Scope of the Prior Art

	Additional teachings of 387 are as follows. 387 teaches (column 6 lines 20-25) the process of hydrolyzing esters. As a reminder, 387 teaches (column 3, lines 57-60) simple saponification converts the ester groups to the free acid.
Ascertaining the Difference
	387, 660, Yang et al., A&B and Org Chem do not teach the use of a dilute acid to hydrolyze the instant compound of 48 to produce instant compound of 49. 
Secondary Reference
	Hydrolysis teaches (page 2 of 2) the two main methods of hydrolyzing esters are basic hydrolysis (taught by 387 column 6 lines 20-25) and acid hydrolysis and acid hydrolysis is conducted with a dilute acid. These teachings render Hydrolysis analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 387, 660, Yang et al., A&B, Org Chem and Hydrolysis to arrive at the instant invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the hydrolysis taught by 387 (column 6 lines 20-25) and the dilute acid hydrolysis as taught by Hydrolysis (page 2 of 2) in place of the saponification as taught by 387 (column 3, lines 57-60) to hydrolyze the tert-butyl ester of the instant compound 48 to yield instant compound 49. The ordinary artisan would have done so with a reasonable expectation 
Concerning the step in instant claim 23 of treating the compound of (49) with calcium hydroxide in a suitable solvent, 387 teaches (column 6, lines 25-35) the use of calcium hydroxide to make the salt of the diester. The ordinary artisan knowing that carboxylate salts are made in alkali metal aqueous solutions (as taught by Hydrolysis p. 2 of 2) would have utilized water for the suitable solvent. Upon doing so, the ordinary artisan would have arrived at the instant invention of claim 23.
Conclusion
 Claims 13-23 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/YEVGENY VALENROD/Primary Examiner, Art Unit 1628